ORNEY      GENERAI,

                                      OF   EXAS




Honorable Ben L. King
County Attorney
sum&   county
Bum&,   Texas

Dear Sir:                                  Opinion No. O-6644
                                           Re: Construction of Art. 1959a,
                                                v. A. c. s.

         We have reoeived your recent oommunication in which you ask
the following queationsr

           "1.    hhere soldier is killed in aervioe, do Clerks
                  furnish free the osrtified aopies of birth oer-
                  tificates, marriage licensee, etc., to benefi-
                  ciary of life insurance (government) when
                  benefiaiary is heir?

           "2 ,   The same aonditions exoept that benefioisry is
                  not related to deaeased soldier?

            "3.   Zould the case be considered in same status (18
                  1ex-aervioe~ man?

            "4.   Does man still in sarviaa have any suah benefits
                  as certified oopies of birth, death, marriage
                  record, or divoroe proceedings free of aharges?"

         Our Opinion No. O-6342 holds that when certified oopies of
marriage lioenses and birth certificates or other instruments are is-
sued by any County Clerk, Distriot Clerk. or other official in this
State who is required to issue such instrument for the purposes men-
tioned in Sea. 1 of Art. 1839a, Vernon's Annotated Civil Statutes,
they must be issued free of oharge to ex-servioe men and ox-members
of the Auxiliaries under aaid statute. We herewith enclose a aopy
of said opinion.

         One of the purpose&nentioned in Sec. 1 of Art. 1939a, V. A.
C. S. is "where the praon would on proper proof, be entitled to ...
.,...   insurance.   . . . . .....a

         Our Opinion No. O-6266, a copy of whioh we herewith enclose,
holds in substance that heirs at law of servioe men losing their lives
in defense of their oountry am heirs at law of ex-aervioe men. The
heir of the soldier in question 03mes within the purview of the next
above holding.
                                                                                       -   ,-   .




Honorable Ben L. Ring, page 2                    O-6544



         The last paragraph of said   Sea,   1    of   Art.   1939a,   V.   A. C. S.
provides as follows:

         "All of the provisions of Section 1 hereof, shall
    inure to the heirs at law of such ax-service men and
    ex-members of the Auxiliaries, where the proof is
    necessary to establish the claim emanating through or
    under such ex-service men or ex-membars of the Auxiliaries."
    (Underscoring added)

         Therefore, the beneficiary mentioned in ycur question hTo.1
is also an "heir at law" of the "ex-serviceman" ard is entitled to,all
benefits as such allowed under Sec. 1 of Art. 1939a, V. A. C. S. In
this connection we assume thatthe certified copies desired by such
beneficiary are necessary to estahl.,ish
                                       the claim for insurance emanating
through or under the deceased ex-serviceman.

         In vi~eaof the foregoing, w.sanswer both your questions Nos.
1 and 3 in the affirmative.

         We shall now proceed to consider your question No. 2.~ An
"heir" or "heir at law" isthe person designatsd by ,lawto succeed
to the property of another uponhis~~death. 15 Tex. Jur. 147. A
"beneficiary " under a policy of insurance.may be:anyone,--
                                                         designated
by
-- the insured, subject only to statutory regulations.  24  Tex. Jur. 776.

         hhila a beneficiary might also be an heir, 8s~ in the.case
presented by your question 'No.1, when such beneficiary is not an
heir of the deceased soldier he would not bs entitled to any benefits
under Sec. 1 of Art. 1939a, V. A.- C. S., as the,provisions of.said
article are limited to the veterans pointed out and their "heirs at
law".

         In regard to your question No. 4, we call to your attention
cur Opinion No. o-6067, a oopy of which is herewith enclosed, in which
it is held that, as defined by Seation 2 of snid Article 1939a, V. A.
C. S., the "terms 'ex-servicemen' and 'es-members of the .Auxiliaries
include all those persons recognized by the United States Government
as being entitled to adjustmnnt compensation, or other form of settle-
ment for service in time of war, when such persons havs been discharged
from such services, or when present members show that they arenow
recognized by the llnitedStates Government as being entitled to adjust-
ment ccmoZnsatio5. or other form of settlement for service in time of
war.”  (tinderscoringad~ded)

         T'herafore,cur answer to said question No. 4 isr "No, unless
the serviceman in question ccmes under one of the,.altarnativeprovi-
sions next hereinbefore quoted."
_--1     -




       mnorable    Ben 1;.King, page 3            O-6544



                  We trust the foregoing full anmvers your question.

                                                    Yours very truly.




                                                     ly s/Robert I,.iattimore,cJr.
                                                          Robert L. Lettimore,J~r.
                                                                        .Assistarit